DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, lines 2, 3, are indefinite because “K2Co3” and “Na2Co3” should be “K2CO3” and “Na2CO3”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2004-059965) in view of Ishihara et al. (JP 2011-236091).
INDEPENDENT CLAIM 1:
Regarding claim 1, Watanabe et al. teach a niobate sputtering target comprising a relative density of 95% or higher, a volume resistivity less than 1000 Ohm-cm and a variation of maximum value/minimum value in the volume resistivity less than 1.5. (Machine Translation - 
the niobium oxide content is preferably 95% by mass
the volume resistance value of the target is in the range of 100 Ωcm to 0.01 mΩcm at room temperature (25 ° C.)
the relative density is more preferably 95% or more
There is little variation in the volume resistance due to the production method:
A commercially available Nb oxide powder having a purity of 2N (99%) was filled in a carbon mold having a diameter of 140 mm. It was set in a hot press apparatus and molded at a normal temperature (25 ° C.) with a pressure of 10 MPa to obtain a molded body. Next, the hot press apparatus was evacuated to 1 × 10 −4 Torr or less. Next, it heated to 400 degree C with the temperature increase rate of 10 degree-C / min, and hold | maintained for 2 hours, and degassed one part oxygen in a molded object. Thereafter, Ar gas was introduced into the hot press apparatus up to 500 Torr, then heated to 1150 ° C. at a temperature rising rate of 5 ° C./min, and held at that temperature for 3 hours to achieve densified sintering ( Pressure 30 MPa). Then, the sintered compact for targets was produced by forcedly cooling a sintered compact with the cooling rate of 20 degrees C / min. The obtained sintered body was machined to have a diameter of 127 mm and a thickness of 5 mm, and the obtained disc-shaped sintered body was soldered to a Cu backing plate.)
The difference between Watanabe et al. and claim 1 is that that target containing the potassium and sodium is not discussed.
Watanabe et al. teach that the target contain up to 5 % more materials including metals of compounds thereof.  (Machine Translation - the niobium oxide content is preferably 95% by mass; The metal impurity component other than niobium includes not only a simple metal other than niobium (including carbon and silicon) but also a compound thereof (oxide, carbide, etc.).  Ishihara et al. teach incorporating Na and K into a niobium oxide target.  (See Abstract)
The motivation for adding Na and K is that it allows for production of a piezoelectric material that can replace PZT.  (Paragraph 0002)
DEPENDENT CLAIMS 2, 3, 13:
	Since the combination of references suggest the method to produce the target the crystal grains and flexural strength would be the same.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to have modified Watanabe et al. by utilizing the features of Ishihara et al. because it allows for producing a piezoelectric material that can replace PZT.
Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Fabrication and characterization of potassium-sodium niobite piezoelectric ceramics by spark-plasma-sintering method” in view of Bakken “Sintering of lead free piezoelectric materials”, Materials Science and Engineering, July 2015, Watanabe et al. (JP 2004-059965), Ishihara et al. (JP 2011-236091).
INDEPENDENT CLAIM 7:
	Regarding claim 7, Wang et al. teach a method of producing a potassium sodium niobate ceramic including mixing  a Nb2O5 powder, a K2CO3 powder, and a Na2CO3 powder, pulverizing the mixed powder, and performing hot press sintering to the obtained pulverized power in a vacuum atmosphere under conditions of temperature of 900 degrees C and less than 1150 degrees C and a load of about 60MPa.  (Page 1710)
	The difference between Wang et al. and claim 7 is that the grain size being 100 micrometers or less is not discussed (Claim 7), the load being in the range of 150 to 400 kgf/cm2 is not discussed (Claim 7), and the ceramic being used as a sputtering target is not discussed (Claim 7).
	Regarding the grain size being 100 micrometers or less (Claim 7), Bakken teach utilizing sub-micron powders to produce ceramics.  (Page i. Thesis description)
	Regarding the load being in the range of 150 to 400 kgf/cm2 (Claim 7), Watanabe et al. teach utilizing 30MPa for sintering.  (See Machine translation)
	Regarding the ceramic being used as a sputtering target (Claim 7), Ishihara et al. teach utilizing potassium sodium niobite for sputtering targets.  (See Ishihara et al. Abstract)	


DEPENDENT CLAIM 8:
	The difference not yet discussed is wherein the method further includes the step of performing, after hot press sintering, vacuum heat treatment at 600°C or higher and 900°C or less, or performing HIP treatment at 800°C or higher and 1150°C or less.
	Regarding claim 8, Wang et al. teach a cooling phase where the vacuum is maintained and heating occurs.  (Page 1710 - 1040 to 600 degrees C)
DEPENDENT CLAIM 9:
	The difference not yet discussed is wherein the method further includes the step of performing, after hot press sintering, heat treatment in an oxygen atmosphere or an air atmosphere at a temperature of 550°C or higher and 1000°C or less.
	Regarding claim 9, Wang et al. teach wherein the method further includes the step of performing, after hot press sintering, heat treatment in an oxygen atmosphere or an air atmosphere at a temperature of 550°C or higher and 1000°C or less.  (Page 1711)
	The motivation for utilizing the features of Bakken is that it allows for finding a replacement for PZT material.  (See Thesis description)
	The motivation for utilizing the features of Watanabe et al. is that it allows for depositing a film with good uniformity due to the volume resistivity. (See Abstract)
	The motivation for utilizing the features of Ishihara et al. is that it allows for production of a piezoelectric material that can replace PZT.  (Paragraph 0002)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Wang et al.by utilizing the features of Bakken, Watanabe et al. and Ishihara et al. because it allows for utilizing a material that can replace PZT while depositing at high uniformity.
Claim(s) 6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Bakken, Watanabe et al. and Ishihara et al. as applied to claims 7-9 above, and further in view of Nara et al. (U.S. PGPUB. 2018/0265412 A1).
Regarding claims 10-12, the combination of Wang et al. with Bakken, Watanabe et al. and Ishihara suggest these limitations because the process to reach the target product is the same.
The difference not yet discussed is wherein the volume resistivity exceeds 500 kohm cm (Claim 6).
Regarding the volume resistivity exceeding 500 kohm cm, Nara et al. teach that by controlling the target composition one can achieve resistivity exceeding 500 kohm cm.  (Nara et al. Paragraph 0016, 0022)
The motivation for controlling the resistivity is that it allows for DC sputtering which improves throughput.  (See Paragraph 0018)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Nara et al. because it allows for DC sputtering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
July 29, 2022